L9 and DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on 1/13/2021 has been considered. An initialed copy of form 1449 is enclosed herewith.
Drawings
Figure 9 should be designated by a legend such as --Prior Art-- because only that which is old (“Prior to the present invention” ¶. [0033]) is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the generic placeholder word “unit” coupled with functional language without reciting sufficient structure to achieve the function are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claim limitation “a zero-cross determination unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “unit” coupled with functional language “configured to generate an interrupt signal”; without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-14 have been interpreted to cover the corresponding structure 
A review of the specification shows that the corresponding structure of the limitations “a zero-cross determination unit” appears to be the processor 1 depicted in figure 1 and recited in the specification “the zero-cross determination is performed by the processor 1 (A/D conversion circuit 7) in step S5” lines 13-15 of page 35.
to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofer et al. (US 20130234634 A1).
Re. claim 1, Hofer disclose a semiconductor device (Fig. 2) comprising:
a first external terminal (511) configured to be supplied with a pulse width control signal (“an embodiment of wired interface 511 provides control using 
a second external terminal (output lines 48, 50 and 52) configured to output a drive signal for driving a multiphase sensorless motor (10);
a third external terminal (see lines 48, 50 and 52 to multiplexer 40) configured to be supplied with a counter electromotive voltage (“back EMF voltage” ¶. [0024]-[0027]) generated by driving the multiphase sensorless motor (10);
a zero-cross determination unit (processor 238) configured to generate an interrupt signal based on the pulse width control signal and the counter electromotive voltage (“the neutral voltage (VN) on line 56 is compared by comparator 42 to the back EMF phase B voltage on line 50 through multiplexer 40 and output on line 54” ¶. [0022]), the interrupt signal indicating timing (see time instant at 80, 84, 92 and 96) at which the counter electromotive voltage intersects with a midpoint potential (VN) of the multiphase sensorless motor (“when the voltages on line 54 crosses the voltage on line 56, indicating a zero crossing point 80 (FIG. 3), an output on line 58 is generated and input to processor 238”); and
a fourth external terminal configured to output the interrupt signal (“when the voltages on line 54 crosses the voltage on line 56, indicating a zero crossing point 80 (FIG. 3), an output on line 58 is generated and input to processor 238”).


Re. claims 3- 4 and 9-10, Hofer disclose wherein the zero-cross determination unit (processor 238) includes a phase detection circuit (40) configured to extract a phase in which the counter electromotive voltage should be detected based on the pulse width control signal (¶. [0018]-[0022]).
	Re. claim 7, Hofer disclose a motor driving system (Fig. 2) comprising:
a multiphase sensorless motor (10);
a processor configured to output a changing pulse width control signal (see signal 60-70) based on an interrupt signal (signal 58); and
a gate drive semiconductor device (36) configured to drive the multiphase sensorless motor (10) based on the pulse width control signal (signal 60-70), wherein the gate drive semiconductor device includes:
a first external terminal (511) configured to be supplied with a pulse width control signal (“an embodiment of wired interface 511 provides control using pulse width modulation (PWM)” ¶. [0054] see commutation sequence as shown in FIG. 3);
a second external terminal (output lines 48, 50 and 52) configured to output a drive signal for driving a multiphase sensorless motor (10);
a third external terminal (see lines 48, 50 and 52 to multiplexer 40) configured to be supplied with a counter electromotive voltage (“back EMF 
a zero-cross determination unit (processor 238) configured to generate an interrupt signal based on the pulse width control signal and the counter electromotive voltage (“the neutral voltage (VN) on line 56 is compared by comparator 42 to the back EMF phase B voltage on line 50 through multiplexer 40 and output on line 54” ¶. [0022]), the interrupt signal indicating timing (see time instant at 80, 84, 92 and 96) at which the counter electromotive voltage intersects with a midpoint potential (VN) of the multiphase sensorless motor (“when the voltages on line 54 crosses the voltage on line 56, indicating a zero crossing point 80 (FIG. 3), an output on line 58 is generated and input to processor 238”); and
a fourth external terminal configured to output the interrupt signal (“when the voltages on line 54 crosses the voltage on line 56, indicating a zero crossing point 80 (FIG. 3), an output on line 58 is generated and input to processor 238”).
	Re. claim 11, Hofer disclose a driver (36), the driver configured to drive the multiphase sensorless motor (10) in accordance with a drive signal outputted from the gate drive semiconductor device (238).
Re. claim 12, Hofer disclose wherein the processor includes a counter (see time counter in Fig. 3 on X-axis) controlled by the interrupt signal (triggered at zero crossing 80, 84, 92, and 96), and a time between the interrupt signal and another interrupt
c and t-m), and the pulse width control signal is changed based on the measured time (commutation sequence is controlled accordingly).
	Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hofer et al. (US 20130234634 A1).
Re. claim 13, Hofer disclose wherein the processor includes a counter (see time counter in Fig. 3 on X-axis) controlled by the interrupt signal (triggered at zero crossing 80, 84, 92, and 96), and a time between the interrupt signal and another interrupt
signal is measured by the counter (tc and t-m), and the pulse width control signal is changed based on the measured time (commutation sequence is controlled . 
Allowable Subject Matter
8.	Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAID BOUZIANE/Examiner, Art Unit 2846